Per Curiam:

The trial court might well have allowed the motion to strike out parts of the defendant’s answer. The answer pleaded some of the evidence, hut doubtless this was in explanation of certain allegations of the petition which charged defendant with extreme cruelty. The denial of the motion, however, was not prejudicial error, and cannot furnish ground for reversal.
Inasmuch as the court denied any relief to the defendant under his cross-petition, it is apparent that the plaintiff was not prejudiced in the overruling of her demurrer to it.
The evidence was conflicting, and the judgment refusing to both parties a divorce must be accepted as final. We are unable to say from all the evidence that the court erred in refusing the plaintiff a divorce.
The judgment is affirmed.